ORDER

PER CURIAM.
The Secretary of Veterans Affairs moves for summary affirmance of the decision in case no. 04-2251 issued by the Court of Appeals for Veterans Claims. Myra R. Edwards submits a document that we *204treat as an opposition to the motion for summary affirmance.
In 1991, the Board of Veterans’ Appeals denied Edwards’ claim for service connection for her husband’s lung cancer. Edwards appealed to the Court of Appeals for Veterans Claims. That court affirmed the Board’s decision in 1992. Edwards appealed to this court. This court dismissed the appeal for lack of jurisdiction in 1993.
On November 22, 2004, Edwards filed a notice of appeal with the Court of Appeals for Veterans Claims, apparently again seeking review of the Board’s 1991 decision and submitting new arguments. The Court of Appeals for Veterans Claims dismissed the appeal, noting that the Board’s decision had been previously appealed and affirmed and, to the extent that she was requesting reconsideration of that court’s 1992 decision, her request was untimely. Edwards appealed to this court.
Summary affirmance of a case “is appropriate, inter alia, when the position of one party is so clearly correct as a matter of law that no substantial question regarding the outcome of the appeal exists.” Joshua v. United States, 17 F.3d 378, 380 (Fed.Cir.1994). In the present case, it is clear that summary affirmance is warranted. Edwards previously obtained review of the Board’s 1991 decision and, to the extent she sought reconsideration of the Court of Appeals for Veterans Claims’ 1992 decision, the request was untimely.
Accordingly,
IT IS ORDERED THAT:
(1) The motion for summary affirmance is granted.
(2) Each side shall bear its own costs.